Citation Nr: 9923619
Decision Date: 08/20/99	Archive Date: 11/08/99

DOCKET NO. 95-04 734               DATE AUG 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in St. Paul, Minnesota

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for post-traumatic stress disorder
(PTSD).

2. Entitlement to an increased evaluation for left patellar
dislocation, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Minnesota Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

L. J. Nottle, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1965 to February 1967. His
appeal ensues from a December 1993 rating decision of the
Department of Veterans Affairs (VA) Regional Office and Insurance
Center in St. Paul, Minnesota (RO).

VACATUR

On October 20, 1998, the Board of Veterans' Appeals (Board) entered
an appellate decision on the following three issues: whether new
and material evidence has been submitted to reopen a claim of
service connection for PTSD; entitlement to an increased evaluation
for left patellar dislocation, currently evaluated as 10 percent
disabling; and entitlement to an effective date prior to April 28,
1994 for service connection for a skin disorder. The Board
dismissed the veteran's appeal with regard to the first two issues
on the basis that the veteran had not filed a substantive appeal
within one year of the January 6, 1994 notice that these issues had
been denied, or within 60 days of the March 9, 1994 issuance of the
Statement of the Case (SOC).

A subsequent review of the record reflects that the Board erred in
dismissing the veteran's appeal on the issues of whether new and
material evidence has been submitted to reopen a claim for service
connection for PTSD, and entitlement to an increased evaluation for
left patellar dislocation, currently evaluated as 10 percent
disabling. On January 6, 1994, the RO notified the veteran of its
adverse determination with regard to these issues. Later that
month, the RO received the

2 - 

veteran's notice of disagreement. On March 9, 1994, the RO issued
an SOC. The RO received additional evidence in May 1994, confirmed
the denial of service connection for PTSD and continued the 10
percent evaluation assigned for the veteran's left knee disability,
and issued a Supplemental Statement of the Case (SSOC) on December
13, 1994. Therein, the veteran was notified that he had 60 days to
respond.

According to VAOPGCPREC 9-97 (Feb. 11, 1997), if a claimant has not
yet perfected an appeal and VA issues an SSOC in response to
evidence received within the one-year period following the mailing
date of notification of the determination being appealed, the
claimant must be afforded at least 60 days from the mailing date of
the SSOC to respond and perfect an appeal, even if the 60-day
period would extend beyond the expiration of the one-year period.
As the RO in this case received the veteran's substantive appeal on
January 23, 1995, within 60 days of the mailing date of the SSOC,
the veteran perfected his appeal within the allowable time limit.

In light of the foregoing, the Board's October 20, 1998 decision is
hereby vacated in part. The appeal on the issues of whether new and
material evidence has been submitted to reopen a claim for service
connection for PTSD and entitlement to an increased evaluation for
left patellar dislocation, currently evaluated as 10 percent
disabling is being referred to a different Board Member for de novo
consideration and preparation of another decision.

WARREN W. RICE JR. 
Member, Board of Veterans' Appeals

3 -






Citation Nr: 9831035  
Decision Date: 10/20/98    Archive Date: 10/26/98

DOCKET NO.  95-04 734 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for left patellar 
dislocation, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to April 28, 1994 
for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions dated December 1993 
and September 1994 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought. The veteran, who had active service from 
June 1965 to February 1967, appealed those decisions.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he has PTSD as a result 
of exposure to traumatic experiences during his Vietnam 
service, and as such, service connection is warranted.  In 
addition, the veteran asserts that his current 10 percent 
evaluation assigned for his service-connected left patellar 
dislocation does not adequately contemplate current 
symptomatology, and that a higher evaluation is warranted.  
Finally, the veteran asserts that an effective date prior to 
April 28, 1994 is warranted for a grant of service connection 
for a skin disorder.






DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that neither the veteran nor his 
representative timely filed a Substantive Appeal following 
the December 1993 rating decision on appeal, and accordingly, 
the Board lacks jurisdiction to decide the merits of his 
claims for service connection and an increased evaluation.  
It is further the decision of the Board that the 
preponderance of the evidence is against a finding of an 
effective date prior to April 28, 1994 for a grant of service 
connection for a skin disorder.


FINDINGS OF FACT

1.  A December 1993 rating decision denied service connection 
for PTSD and for an increased evaluation for left patella 
dislocation.  The veteran and his representative were 
informed of that rating decision and appellate rights in 
correspondence dated January 6, 1994.  A timely Notice of 
Disagreement was received, and a Statement of the Case was 
issued in March 1994.  The veterans representative also 
received a copy of the Statement of the Case.  A Substantive 
Appeal was received by the RO on January 23, 1995.

2.  The veteran served in Vietnam during the Vietnam War.

3.  VA treatment records dated in November 1981 relate a 
possible relationship between a skin disorder and exposure to 
Agent Orange.  The veteran did not then file a claim for 
service connection for a skin disorder, and the RO did not 
then issue a rating decision denying service connection for 
such.

4.  A claim for service connection for a skin disorder was 
not received by the RO until April 28, 1994.

CONCLUSIONS OF LAW

1.  As a Substantive Appeal was not timely filed following 
the December 1993 rating decision, the Board lacks 
jurisdiction to review the veterans claims for service 
connection for PTSD and for an increased evaluation for left 
patellar dislocation.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).

2.  The effective date for service connection of the 
veterans skin disorder was correctly determined to be April 
28, 1994.  38 C.F.R. §§ 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD and an Increased Evaluation 
for 
Left Patellar Dislocation

Appellate review is initiated by a Notice of Disagreement and 
completed by a Substantive Appeal filed after a Statement of 
the Case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction, the RO, mails the 
Statement of the Case to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (1998).  In the absence of a properly 
completed and timely Substantive Appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans Appeals), or in the 
alternative, correspondence containing the information 
requested in the VA Form 9.  Proper completion and filing of 
a Substantive Appeal are the last actions required to perfect 
an appeal.  38 C.F.R. § 20.202 (1998).

In these claims a December 1993 rating decision denied 
service connection for PTSD on the basis that new and 
material evidence had not been submitted to reopen the claim, 
and denied an increased evaluation for left patellar 
dislocation.  The veteran and his representative were 
informed of this decision, as well as appellate rights, in 
correspondence dated January 6, 1994.  The veterans 
representative filed a Notice of Disagreement in January 1994 
with respect to these issues, and in March 1994 a Statement 
of the Case was issued to the veteran with a cover letter 
further detailing appellate rights.  A VA Form 9 was attached 
with that mailing.  A cover letter explaining appellate 
rights, including the requirement that an appeal be filed 
within 60 days from the date of the Statement of the Case, or 
within the remainder of the one-year period from the date the 
RO informed the veteran and his representative of the denials 
on appeal, whichever was later, was also enclosed with the 
Statement of the Case.

Based on the foregoing, the veteran and his representative 
had one year from January 6, 1994 to file a timely 
Substantive Appeal, the latter of the two periods envisioned 
by 38 C.F.R. § 20.302(b) (1998).  Relevant regulatory 
authority also states that a document filed with a postmark 
dated prior to expiration of the time limit will be accepted 
as having been timely filed.  38 C.F.R. § 20.305(a)(1998).  
Further, in the event that a postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document, and that Saturdays, Sundays, 
and legal holidays are excluded by the five day time period.  
Id.  A Substantive Appeal was received on January 23, 1995, 
and a postmark is not of record.  Hence in this appeal, the 
postmark date would be presumed to be January 18, 1995, a 
Wednesday (although the Form 9 was dated January 20, 1995).  
In any event neither the veteran nor his representative filed 
a timely Substantive Appeal by the January 6, 1995, deadline.

As neither the veteran nor his representative filed a timely 
Substantive Appeal following a December 1993 rating decision, 
the Board is without jurisdiction to hear the merits of these 
claims.  Accordingly, this portion of the appeal is 
dismissed.

II.  Earlier Effective Date

Initially, the Board notes that earlier effective date claims 
are not to be determined on a well grounded basis.  The 
United States Court of Veterans Appeals (Court) has noted 
that the use of the term well-grounded should be confined 
to an evidentiary context.  [W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See 
Shields v. Brown, 8 Vet.App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994)].

Relevant regulatory authority provides that the effective 
date of compensation benefits, if otherwise in order, will be 
the date of receipt of a claim or the date when entitlement 
arose, whichever is the later.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§§ 3.157(a), 3.400 (1998).  Section 3.157(a) further 
specifies that such a report of examination or treatment is 
to be construed as a claim for an increased evaluation for to 
reopen a previously denied clam.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  These provisions apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 U.S.C. § 501(a)(2)(West 1991); 38 C.F.R. 
§ 3.157(b)(1)(1998).

Taken in conjunction, these regulations provide that VA 
treatment records may serve as a claim, but only for 
disabilities for which service connection has been 
established, or for which a denial of service connection has 
been made.

The facts in this case are not in dispute.  The veteran 
served in Vietnam during the Vietnam War era, and a November 
1981 VA treatment record notes that the veteran received an 
Agent Orange examination in September 1981.  That report 
continues that a VA physician noted at the time of the 
examination that the veteran then had some acne-form 
eruptions on his skin.  That VA physician further noted a 
possible link between this skin disability and exposure to 
Agent Orange, and that a question of chloracne as a diagnosis 
was raised.  A photocopy of the underlying Agent Orange 
examination report is not enclosed in the claims file, but 
such is not dispositive in this current claim.  Follow-up 
treatment records are enclosed, however, including a December 
1981 record.  A review of the records substantially 
contemporaneous with this VA record does not reveal that the 
veteran had applied for service connection for a skin 
disorder either on a direct basis or secondary to exposure to 
Agent Orange. Further, there is no rating decision then 
contemporaneous with the November and December 1981 treatment 
records to show that the RO ever adjudicated a claim for 
service connection for a skin disorder.

In correspondence dated and received April 28, 1994, the 
veterans representative filed a claim for a skin disability 
with the RO.  That correspondence cited December 1981 VA 
treatment records in support of the claim.  The September 
1994 rating decision on appeal, which initially considered 
the issue of service connection for a skin disorder, granted 
service connection for such, and awarded a 10 percent 
evaluation for a skin disorder effective April 28, 1994, the 
date the RO received the veterans claim via his 
representative.

The veteran was provided a hearing before an RO hearing 
officer in May 1995.  The veteran then presented his 
contentions.  The veteran stated that he received 
correspondence informing him that he may be entitled to 
compensation for his skin disorder.  Further, the veteran 
related that he was provided a VA Agent Orange examination, 
and that he recalled his follow-up treatment in December 
1981.  Finally, the veteran stated that to the best of his 
knowledge he applied for service connection for Agent Orange 
residuals in 1981.  In a May 1996 VA 646, Statement of 
Accredited Representation in Appealed Case, the veterans 
representative argued that as a skin disorder secondary to 
exposure to Agent Orange was diagnosed by the VA as early as 
September 1981, such a diagnosis could serve as a claim for 
service connection.

A review of the claims file, in its entirety, reflects that 
the earliest claim for service connection for a skin disorder 
is the April 28, 1994 correspondence from the veterans 
representative.  As noted above, a VA treatment record can 
only serve as a claim for an increased evaluation or a claim 
to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.157(a).  At the time of the November 1981 treatment, the 
veteran had not sought service connection for his skin 
disorder, and the RO had not yet adjudicated this issue.  As 
such, neither the November 1981 treatment record, nor the VA 
Agent Orange examination report it referenced, can serve as a 
claim for a benefit within the rubric of 38 C.F.R. § 3.157.

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date prior 
to April 28, 1994, for a grant of service connection for a 
skin disorder.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107 (b)(West 1991).












ORDER

The appeal of the ROs denial of service connection for PTSD 
based upon the submission of new and material evidence is 
dismissed.

The appeal of the ROs denial of an increased evaluation for 
left patellar dislocation is dismissed.

An effective date prior to April 28, 1994 for a grant of 
service connection for a skin disorder is denied.



           
     WARREN W. RICE, JR.
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
